DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one loop attached to said inner surface (Claims 1 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Comments
The present application, has two sets of claims, usually the newest filed set of claims is examined but in this case the set of claims filed on 10/23/2019 will be examined because the claim set filed on 01/05/2020 only includes the following:
1. A liner for protecting surfaces comprising:
	(a)
Which, inherently would be covered in a search of the first filed claims (10/23/2019) of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 8,777,042) in view of Faris (US 10,000,315).
In re claim 1: Matthews et al. discloses a liner 10 for an interior compartment of a cooler 14 having a lid 44, an upper edge surface 40a-d, the liner comprising: 
an outer surface (of 10)
an inner surface (of 10) mated to opposite side of said outer surface
a left side 22a, a right side 22b, a front side 20a, rear side 20b, and a bottom side 26

10at least one pocket 22 attached to said inner surface 16 (figure 1)
at least one loop 20 attached to said inner surface 16 (figure 1)
a tubular hem 41 that extends along a top rim of a liner 12 (figure 2)
a draw string 40 that is inserted inside of said tubular hem 41 (figure 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cooler liner of Matthews et al. with a pocket, loop, hem and draw string as taught by Farris in order to provide storage for items associated with the cooler and to secure the liner to the cooler (see col.6, ll.6-37 and col.7,ll.1-42 of Faris).
In re claim 2: said liner is further designed in a disposable and 15non-disposal version (see col.6, ll.27-32 of Matthews et al.).
In re claim 3: said non-disposable version is further made to (can) collapse at its four corners for storage (see col.6, ll.27-32 of Matthews et al.).
In re claim 4: said outer and inner surfaces of said non-disposable version is made of a durable material (see col.6, ll.27-32 of Matthews et al.).
20In re claim 5:In re claim 5: said inner surface is further designed to hold moisture (see col.7, ll.47-50 of Faris). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6: the top rim is formed can lie in a plane substantially symmetrical to said upper edge surface of the cooler 14, the top rim having a thickness which 44 (see col.1, ln.54 –col.2, ln.13. of Matthews et al.).  
In re claim 7: the liner 10 having a substantially flat or slightly curved 25bottom surface 26 which substantially registers with a bottom surface of the cooler's interior compartment (see figure 1 and 8 of Matthews et al.).  
In re claim 8: the cooler 14 having said interior compartment, the liner 10 being adapted for placement within the cooler 14 so that its outer surface register with the interior compartment of the cooler 14 (see figure 1 and 8 of Matthews et al.).   
In re claim 9: 30In re claimthe liner's top rim is coupled to the bottom edge of said tubular hem 41 (see figure 3 of Faris).  
In re claim 11: said tubular hem 41 is further designed to form a tunnel-like aperture for receiving said draw string 42 (see figure 3 of Faris).  
In re claim 13: said draw string is made of a durable material to withstand abrasion (see figure 3 of Faris).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 14: said draw string can be further used to secure said top rim of liner hem 41 in a fastened position (see figure 3 of Faris).  
10In re claim 15:In re claim 15: said pocket 22 is designed to hold ordinary consumables (see figure 3 of Faris).  
In re claim 16: said loop 20 is designed from a stretchable material (the fabric material of 20 is flexible to some extent (see figure 3 of Faris) It has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Matthews et al. in view of Farris for the same reason as discussed above in claim 1.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 8,777,042) in view of Faris (US 10,000,315) and in further view of Varrichione (US 2020/0180817). Matthews et al. in view of Farris teach the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Varrichione:
In re claim 10: Varrichione teaches the provision of a tubular hem (hen that hold 28) of a disposable version further has an attached elastic 28 securing band that allows the top rim 26 of the disposable -10-Patentversion to retract along an adjacent supporting surface (see figure 4 of Varrichione).  
In re claim 12: said tubular hem further can be easily stretched to a 5sufficient diameter that will allow the hem to be expanded and relaxed (see figures 2 and 4 of Varrichione).    
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the liner of Matthews et al. in view of Farris with an elastic band as taught by Varrichione in order to quickly attach the liner when in use (see figures 2 and 4 of Varrichione).     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for additional references that teach and suggest the same structural limitations as claimed and disclosed in the Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735